Beok, P. J.
At tlie conclusion of the evidence in a claim case the court directed a verdict for the claimant, and the plaintiff in fi. fa. excepted. Held:
1. The evidence authorized the verdict.
2. The grounds of the motion for a new trial are that the verdict is contrary to the evidence and without evidence to support it, is decidedly and strongly against the weight of the evidence, and contrary to law and the principles of justice and equity. None of the grounds stated “raise the point that the direction of the verdict was erroneous because there were questions of fact that should have been submitted to the jury, therefore no such question is presented for decision.” Hightower v. Hightower, 159 Ga. 769 (127 S. E. 103); Gilliard v. Johnston, 161 Ga. 17 (129 S. E. 434).

Judgment affirmed.


All the Justices concur, except Hines, J., absent for providential cause.

W. B. Kent, for plaintiff.
B. P. Jackson, for defendant.